        Case 19-36313 Document 1874 Filed in TXSB on 04/30/20 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
SOUTHERN FOODS GROUP, LLC, et al.,        )                            Case No. 19-36313 (DRJ)
                                          )
            Debtors.1                     )                            (Jointly Administered)
                                          )
_________________________________________ )

               DEBTORS’ NOTICE OF FILING REVISED DIP AMENDMENT

         PLEASE TAKE NOTICE that on April 29, 2020, the debtors and debtors-in-possession,

and their debtor affiliates (collectively, the “Debtors”) in the above-captioned chapter 11 cases

filed their Emergency Motion of Debtors for Entry of an Order (I) Authorizing the Debtors to

Amend Post-Petition Financing Agreement, (II) Amending the Final DIP Order, and (III)

Granting Related Relief (the “DIP Amendment Motion”)2, at Dkt. No. 1845.

         PLEASE TAKE FURTHER NOTICE that the Debtors hereby file, attached hereto as

Exhibit A, a revised DIP Amendment.


1
  The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods Company
(9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC (3940);
Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information Systems, LLC
(0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean Foods North
Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean Intellectual
Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC (7782);
Dean Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West
II, LLC (9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889);
DFC Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc.
(8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing
and Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream
Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714);
Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh
Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan, LLC (7200).
The debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
2
  Capitalized terms used herein but not otherwise defined shall have the same meaning ascribed to them in the DIP
Amendment Motion.
         Case 19-36313 Document 1874 Filed in TXSB on 04/30/20 Page 2 of 3




             PLEASE TAKE FURTHER NOTICE that the Debtors hereby file, attached hereto as

Exhibit B, a redline of the revised DIP Amendment against the DIP Amendment that was filed

with the DIP Amendment Motion.

         PLEASE TAKE FURTHER NOTICE that the Debtors hereby file, attached hereto as

Exhibit C, a revised proposed order for the DIP Amendment Motion.

         PLEASE TAKE FURTHER NOTICE that the Debtors hereby file, attached hereto as

Exhibit D, a redline of the revised proposed order against the proposed order that was filed with

the DIP Amendment Motion.




                               [Remainder of page intentionally left blank]




                                               -2-
99112784.1
         Case 19-36313 Document 1874 Filed in TXSB on 04/30/20 Page 3 of 3




Dated: April 30, 2020
Houston, Texas
                                        Respectfully submitted,
                                        NORTON ROSE FULBRIGHT US LLP

                                        /s/ William R. Greendyke
                                         William R. Greendyke (SBT 08390450)
                                         Jason L. Boland (SBT 24040542)
                                         Robert B. Bruner (SBT 24062637)
                                         Julie Goodrich Harrison (SBT 24092434)
                                         1301 McKinney Street, Suite 5100
                                         Houston, Texas 77010-3095
                                         Tel.: (713) 651-5151
                                         Fax: (713) 651-5246
                                         william.greendyke@nortonrosefulbright.com
                                         jason.boland@nortonrosefulbright.com
                                         bob.bruner@nortonrosefulbright.com
                                         julie.harrison@nortonrosefulbright.com

                                        -and-

                                        DAVIS POLK & WARDWELL LLP

                                        Brian M. Resnick (pro hac vice granted)
                                        Steven Z. Szanzer (pro hac vice granted)
                                        Aryeh E. Falk (pro hac vice granted)
                                        Nate Sokol (pro hac vice granted)
                                        450 Lexington Avenue
                                        New York, New York 10017
                                        Tel.: (212) 450-4000
                                        Fax: (212) 701-5800
                                        brian.resnick@davispolk.com
                                        steven.szanzer@davispolk.com
                                        aryeh.falk@davispolk.com
                                        nathaniel.sokol@davispolk.com

                                        Proposed Counsel to the Debtors and Debtors in
                                        Possession




                                       -3-
99112784.1
